Citation Nr: 0101635	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-21 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs compensation benefits in the 
amount of $11,700.20.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to October 
1971.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) Committee on 
Waivers and Compromises (COWC) in Waco, Texas, dated in July 
1999.  That decision denied the veteran's request for waiver 
of repayment for the $11,700.20 overpayment of compensation 
benefits.  The denial of the waiver of was duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  In April 1998 the veteran's entitlement to a total 
disability evaluation based on individual unemployability was 
established, with an effective date of September 1996.

2.  Information received by the RO in September 1998 revealed 
that the veteran had been incarcerated since April 23, 1998.

3.  Information received from the McLennan County Sheriff's 
Department indicates the veteran was convicted of a felony on 
September 14, 1998 and was sentenced to 18 months in a state 
jail facility.

4. In September 1998, the veteran's ex-wife requested 
apportionment of the veteran's compensation benefits on 
behalf of his minor children.

5.  The veteran's ex-wife was awarded an apportioned share in 
the amount of $1,033.00 on their behalf, effective November 
13, 1998.

6.  Action was taken by the RO in May 1999 to reduce the 
veteran's award of compensation from 100 percent to 10 
percent, effective November 14, 1998, thus creating the 
overpayment of compensation benefits, in the calculated 
amount of $11,700.20.

7.  The veteran was free from fraud, misrepresentation or bad 
faith in the creation of the overpayment in question.

8.  The veteran was at fault in debt created by his 
acceptance of full compensation benefits to which he was not 
entitled.

9. Recovery of the overpayment in the amount apportioned to 
the veteran's spouse would result in undue financial hardship 
(i.e. would deprive the veteran or his family of the basic 
necessities of life).

10. Recovery of the overpayment, reduced by the amount 
apportioned to the veteran's spouse, would not result in 
undue financial hardship (i.e. would not deprive the veteran 
or his family of the basic necessities of life).

11.  The failure of the Government to insist upon its right 
to repayment of the remaining overpayment would result in 
unjust enrichment of the veteran, inasmuch as he accepted 
benefits to which he was not entitled.

12.  Repayment of the remaining debt would not defeat the 
purpose of the VA compensation program.

13.  There has been no evidence presented that the veteran 
relinquished a valuable right or incur a legal obligation in 
reliance on VA benefits.

14.  The veteran demonstrated an absence of an honest 
intention to abstain from taking unfair advantage of the 
Government.






CONCLUSIONS OF LAW

1.  The veteran was free from fraud, misrepresentation, or 
bad faith in the creation of the overpayment. 38 U.S.C.A. § 
5302 (West 1991 & Supp. 2000); 38 C.F.R. § 1.965 (2000).


2.  Recovery of the overpayment of VA compensation benefits 
in the amount apportioned to the veteran's spouse would be 
against the principles of equity and good conscience.  38 
U.S.C.A. § 5302 (West 1991 & Supp. 2000); 38 C.F.R. §§ 1.963, 
1.965 (2000).

3. Recovery of the overpayment of VA compensation benefits, 
reduced by the amount apportioned to the veteran's spouse, 
would not be against the principles of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 1.963, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes review of the veteran's claims 
folder reveals that all relevant facts regarding this claim 
have been properly developed to the extent indicated by law 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5103 and 5103A).

A review of the record reveals that service-connection was 
established for post traumatic stress disorder (PTSD) in a 
May 1990 rating decision.  A 100 percent disability 
evaluation based upon individual unemployability has been in 
effect since September 1996 based upon a April 1998 rating 
decision.  Attached to each of these award letters was a copy 
of VA Form 21-8764, which notified the veteran that his 
benefits would be reduced upon incarceration in a Federal, 
State, or local penal institution in excess of 60 days for a 
felony, and that the amount not payable might be apportioned 
to a spouse, dependent children or parents.  In this regard, 
the Board notes that under law and VA regulation, any person 
incarcerated for conviction of a felony shall not be paid 
compensation in excess of a certain rate. 38 U.S.C.A. § 5513 
(West 1991); 38 C.F.R. § 3.665(a) (2000) (any person 
incarcerated for more than 60 days for conviction of a felony 
shall not be paid compensation in excess of a certain rate 
(in this veteran's case, 10 percent) beginning on the 61st 
day).

In September 1998 the veteran's ex-wife, acting as custodian 
of his three minor children, notified VA of the veteran's 
incarceration on April 23, 1998.  She requested apportionment 
of the veteran's VA compensation less 10 percent to support 
his children.  The RO received information from the McLennan 
County Sheriff's Office in October 1998 confirming the 
veteran's incarceration.

In October 1998, the RO sent notice to the veteran that his 
benefits would be reduced upon incarceration in a Federal, 
State, or local penal institution in excess of 60 days for a 
felony, and that the amount not payable might be apportioned 
to a spouse, dependent children or parents.  The letter 
included information about minimizing potential overpayment.

The veteran submitted a statement, dated in November 1998, 
noting that the date of his conviction and first date of 
confinement were both September 14, 1998.

In March 1999 the RO sent the veteran notice of the proposed 
reduction in benefits to $95.00 effective November 13, 1998 
because of his incarceration.  It appears this was returned 
as undeliverable because the veteran had been released from 
the "LN Unit."  No forwarding address was available.

In May 1999 the RO sent the veteran notice of the reduction 
in benefits, the apportionment of one half of the benefits he 
would be entitled were he not incarcerated, and the creation 
of the $11,700.20 overpayment to the veteran's home address.

In June 1999 the veteran requested waiver of the overpayment.  
He noted that he was incarcerated at the time of the creation 
of the overpayment and was still incarcerated.  He argued 
that it would cause a financial hardship for his dependents 
and livelihood to require repayment.  The veteran has not 
responded to the RO request for a Financial Status Report.

In July 1999 the COWC denied the veteran's request for waiver 
of overpayment  They noted there was no fraud, 
misrepresentation, or bad faith on the part of the veteran in 
the creation of the indebtedness (i.e. that a statutory bar 
to waiver does not exist under 38 U.S.C.A. § 5302(c) (West 
1991 & Supp. 2000)). They noted that the veteran was 
receiving $96 in reduced compensation benefits.  They 
presumed that because of his incarceration, the veteran had 
no monthly expenses.  Finding that collection would not cause 
undue financial hardship and would not be against equity and 
good conscience, the COWC denied the waiver.

The Board, after an independent review of the record, concurs 
with the Committee's determination that that there was no 
fraud, misrepresentation, or bad faith on the part of the 
veteran with respect to creation of the overpayment at issue. 
Therefore, waiver is not precluded under the provisions set 
forth in 38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2000). 
However, to dispose of this matter on appeal, the Board must 
determine whether the recovery of the overpayment would be 
against the principles of equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a) (West 1991 & 
Supp. 2000) and 38 C.F.R. §§ 1.963(a), 1.965(a) (2000).

The regulation provides that the standard of "equity and 
good conscience" will be applied when the facts and 
circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights. 38 C.F.R. § 1.965(a) (2000). In such a 
determination consideration will be given to elements which 
include the degree of fault of the debtor; a balancing of 
fault between the debtor and VA; whether recovery of the 
overpayment would cause undue financial hardship to the 
debtor, or result in unjust enrichment; and whether repayment 
of the debt would defeat the purpose for which it was 
intended. 38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 38 
C.F.R. § 1.965 (2000).

As to the first element - "fault" - to be considered in 
this case as outlined above, the Board notes that this 
element pertains to the fault of the debtor and requires an 
analysis as to whether the actions of the veteran contributed 
to the creation of the debt. In this regard, the Board points 
out that the veteran was made aware of the effect 
incarceration would have on his benefits on many occasions.  
In addition, in October 1998, he was specifically notified of 
the steps he should take to minimize any overpayment.

The Board finds that the veteran, and not VA, was at fault 
for the debt created in this case. The veteran continued to 
accept the full amount of VA compensation knowing that he was 
not entitled to this compensation, and VA promptly adjusted 
his award upon receipt of information that he was 
incarcerated.

As to the element of "undue hardship," the Board observes 
that the regulation provides that consideration should be 
given to whether collection of the indebtedness would deprive 
the debtor or his family of the basic necessities.  The Board 
notes that the veteran is currently incarcerated and does not 
have monthly expenses.  The veteran has failed to submit a 
Financial Status Report demonstrating otherwise, despite the 
request of the RO.  In addition, his family is receiving an 
apportionment of the compensation benefits to which he would 
be entitled.  Thus, the Board finds that the recovery of some 
portion of the overpayment would not result in undue 
financial hardship on the veteran and deprive him of the 
basic necessities of life. 

The overpayment in question covers the period from November 
13, 1998, to April 30, 1999. During that time, one-half of 
the amount to which the veteran was entitled was apportioned 
to his spouse and children. The Board finds that recovery of 
the overpayment in the amount of the apportionment, which was 
to provde support for the veteran's dependents during his 
incarceration, would result in financial hardship to the 
veteran and his family. Accordingly, waiver of the 
overpayment in the amount of the apportionment from November 
13, 1998, to April 30, 1999, is warranted. 

Collection of the remaining debt will not defeat the purpose 
of the VA compensation program, which is to provide financial 
support to disabled veterans and their dependents (or the 
dependents if the veteran is incarcerated).  The veteran's 
dependents are in receipt of an apportioned share of his 
benefits.

As the veteran received disability compensation to which he 
is not entitled (as a result of his incarceration), this 
resulted in his unjust enrichment.  There is no evidence that 
the veteran relinquished a valuable right or incurred any 
legal obligations resulting from reliance these VA benefits. 
38 C.F.R. § 1.965(a) (2000).  

Finally, the Board notes that the veteran demonstrated an 
absence of an honest intention to abstain from taking unfair 
advantage of the Government.  He was notified on many 
occasions regarding the reduction of benefits due to 
incarceration.  Most importantly, he has had to adjust his 
benefits on two other occasions to accommodate incarceration 
and apportionment.  He was denied a waiver in August 1993. 
under similar circumstances to the present claim.  He was 
granted a waiver in May 1997 when a reduction in benefits for 
incarceration and apportionment ended creating an 
overpayment.

In sum, the facts of this case do not demonstrate that 
recovery of some portion of the overpayment would be against 
the principles of equity and good conscience.  Thus, the 
Board concludes that a waiver of recovery of the overpayment 
of VA compensation benefits, reduced by the amount 
apportioned to the veteran's spouse, is not warranted.  38 
U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. §§ 1.963(a), 
1.965(a) (2000). The benefit of the doubt has been resolved 
in the veteran's favor to the extent indicated. 38 U.S.C.A. § 
5107 (West 1991).




ORDER

Entitlement to waiver of recovery of the overpayment of VA 
compensation benefits, in the amount apportioned to the 
veteran's spouse, is granted.

Entitlement to waiver of recovery of the overpayment of VA 
compensation benefits, reduced by the amount apportioned to 
the veteran's spouse, is denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

